Citation Nr: 0127677	
Decision Date: 12/27/01    Archive Date: 01/03/02

DOCKET NO.  97-32 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to higher staged ratings for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability prior to September 1, 1998.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
urticaria.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
reduced visual acuity.

(The issue of whether there was clear and unmistakable error 
in a Board of Veterans' Appeals decision dated December 2, 
1993, which found no CUE in an August 1980 RO rating decision 
denying service connection for glaucoma, residuals of an eye 
injury and refractive error, is the subject of a separate 
decision of the Board).

REPRESENTATION

Appellant represented by:	Marshall O. Potter, Jr., Esq.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1962 to October 
1966.

An RO rating decision in August 1980 denied the veteran's 
claim (1) for service connection for urticaria, on the basis 
that the skin condition was a constitutional or developmental 
abnormality and not found at VA examination; and (2) for 
service connection for glaucoma, eye injury, and refractive 
error, on the basis that there was no evidence of an eye 
injury and evidence showing substandard vision pre-existed 
service, without evidence of aggravation beyond normal 
progression.  The veteran was notified of this decision, and 
he did not appeal.

A decision of the Board of Veterans' Appeals (Board) in July 
1990 found that the evidence submitted subsequent to the 
August 1980 RO rating decision did not establish a new 
factual basis to warrant service connection for urticaria and 
did not establish that the veteran's urticaria was of service 
origin.

A decision of the Board in December 1993 found that there was 
no clear and unmistakable error in the August 1980 RO rating 
decision, denying service connection for glaucoma, residuals 
of an eye injury, and refractive error.

An RO rating decision in June 1994 denied the veteran's claim 
for service connection for urticaria, on the basis that the 
skin condition was not associated with herbicide exposure and 
there was no other basis for service connection. The veteran 
was notified of this decision, and he did not appeal.

This matter comes to the Board from a January 1998 RO rating 
decision that denied service connection for reduced visual 
acuity claimed as a result of exposure to herbicides.  The 
veteran submitted a notice of disagreement in February 1998, 
and the RO issued a statement of the case in April 1998.  The 
veteran submitted a substantive appeal in May 1998.

This matter also comes to the Board from a January 1998 RO 
rating decision that granted service connection for PTSD, and 
assigned a 30 percent evaluation under diagnostic code 9411, 
effective from January 1993.  The veteran submitted a notice 
of disagreement in July 1998.  In January 2000, the RO 
increased the rating for PTSD to 50 percent, effective from 
the original date of claim in January 1993, and increased the 
rating for PTSD to 70, effective from February 1999.   The RO 
issued a statement of the case in December 2000, and the 
veteran submitted a substantive appeal in December 2000.

Also on appeal is the January 2000 RO rating decision and 
subsequent RO rating decisions that-among other issues-
denied service connection for urticaria, claimed to be 
secondary to service-connected PTSD.  The veteran submitted a 
notice of disagreement in April 2000, and the RO issued a 
statement of the case in December 2000.  The veteran 
submitted a substantive appeal in December 2000.

Although the RO has considered the claims for service 
connection for urticaria and for reduced visual acuity on a 
de novo basis, the Board must initially determine whether new 
and material evidence has been submitted regardless of the 
RO's actions.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

The Board must address the question of new and material 
evidence in the first instance because the issue goes to the 
Board's jurisdiction to reach the underlying claims and 
adjudicate the claims de novo.  See Barnett, 83 F.3d at 1383; 
Butler, 9 Vet. App. at 171 (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  Only where the Board concludes that new and 
material evidence has been received does it have jurisdiction 
to consider the merits of the claims.  Barnett; Hickson v. 
West, 11 Vet. App. 374, 377 (1998).

In correspondence dated in July 2000, the veteran's 
representative indicated that the denial of claims for a 
compensable or increased rating for tinnitus, hearing loss, 
and hemorrhoids was not being contested.  The veteran 
acknowledged and confirmed the withdrawal of these claims in 
his substantive appeal submitted in December 2000.

The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities, which was also in appellate status and before 
the Board, has been restricted to the period of time before 
September 1, 1998, by virtue of the Board's decision, below, 
granting a 100 percent schedular rating for the service-
connected PTSD.  

This is because a total rating based on individual 
unemployability is not for application where there is a 
service-connected disorder that is rated 100 percent 
disabling.  See VAOPGCPREC 6-99.  Nevertheless, the veteran 
remains potentially entitled to a total rating based on 
individual unemployability prior to the assignment of the 100 
percent rating.

The claim of entitlement to service connection for reduced 
visual acuity, having been reopened in the discussion below, 
will be addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  Neither version of the regulations for rating PTSD is 
more advantageous to the veteran.

2.  Since September 1, 1998, the veteran's PTSD has been 
manifested primarily by severe anxiety, poor concentration, 
intrusive thoughts, difficulties falling or staying asleep, 
nightmares, isolation, and difficulty with work and family 
relationships and marginal employment, producing total 
occupational impairment.

3.  Since the grant of service connection and prior to 
September 1, 1998, the veteran's PTSD has been manifested by 
symptoms which more nearly approximate the criteria for the 
50 percent rating, including overwhelming anxiety, depressed 
mood, disturbances of motivation and mood, and difficulty in 
establishing or maintaining favorable relationships with 
people, resulting in considerable industrial impairment.

4.  The veteran's service-connected disabilities did not 
preclude him from maintaining substantially gainful 
employment prior to September 1, 1998.

5.  By an unappealed rating decision of 1994, the RO denied 
service connection for urticaria.

6.  Some of the evidence received since the 1994 RO denial of 
service connection for urticaria has not previously been 
submitted to VA, bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and by itself or in conjunction with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

7.  By an unappealed RO rating decision of 1980, service 
connection for glaucoma, eye injury, and refractive error was 
denied.

8.  Some of the evidence received since the 1980 RO denial of 
service connection for glaucoma, eye injury, and refractive 
error has not previously been submitted to VA, bears directly 
and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or in conjunction with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.

9.  The veteran's chronic urticaria is causally related to 
his chronic anxiety.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 100 percent rating for PTSD 
are met since September 1, 1998.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.41, 4.130, Code 9411 (2001).

2.  The criteria for a rating in excess of 50 percent for 
PTSD are not met prior to September 1, 1998.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.41, 4.130, Code 9411 
(1996 & 2001).

3.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities are not met prior to September 1, 1998.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.340, 3.341, 
4.15, 4.16 (2001).

4.  The unappealed 1994 RO rating decision, denying service 
connection for urticaria, was final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.1103 (1994).

5.  Evidence submitted since the unappealed 1994 RO rating 
decision is new and material, and the claim for service 
connection for urticaria is reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 (2001).

6.  The unappealed 1980 RO rating decision, denying service 
connection for glaucoma, eye injury, and refractive error, 
was final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 19.153 (1980).

7.  Evidence submitted since the unappealed 1980 RO rating 
decision is new and material, and the claim for service 
connection for reduced visual acuity is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156 (2001).

8.  The veteran's chronic urticaria was aggravated by his 
service-connected PTSD, to warrant service connection.  
38 C.F.R. § 3.310 (2001); Allen v. Brown, 7 Vet. App. 439 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD Evaluation, and Entitlement to a
Total Rating for Compensation Purposes Based on Individual
Unemployability Prior to September 1, 1998.

A.  Factual Background

On a report of VA examination in June 1988, the veteran 
complained of occasional episodes of anxiety.

The veteran underwent a VA psychological evaluation in 
October 1992.  Testing results showed a somewhat exaggerated 
picture of the veteran's situation and problems.  The 
examiner noted that the veteran's life seemed to be 
characterized by overwhelming anxiety, tension, depression, 
the feeling of being alone, inadequate, and insecure.  The 
diagnostic impression was probably that of an anxiety or 
dysthymic disorder within a schizoid personality.  There was 
a strong possibility of a PTSD; there was also a personality 
disorder.

Records show that the veteran participated in VA outpatient 
therapy sessions in 1992, 1993, and 1994.

The veteran underwent a VA examination in January 1995.  The 
veteran reported working part-time as a director and strength 
coach at a recreational center.  The veteran described his 
childhood as being unsatisfactory, and characterized himself 
as having been a sensitive, nervous child who was constantly 
attempting to win the attention and approval of his father 
without success.  The veteran reported that he married after 
leaving the military, but that the marriage dissolved within 
one year.  The veteran reported that he completed college, 
but that he settled for jobs which were less than he felt he 
might have been capable.  He reported continued feelings of 
diminished self-worth, insecurities, and problems in getting 
along with others.  He also acknowledged significant problems 
with alcohol abuse after leaving the military.  The veteran 
also described a more or less chronic state of dysphoria; he 
indicated that he "never felt happy," never felt he deserved 
anything good, and described fairly chronic feelings of 
worthlessness and emptiness.  He also reported chronic 
feelings of guilt, insecurity, and a general lack of trust or 
close personal attachment to others.  The veteran reported 
that, prior to military service, he was socially active and 
able to derive much more enjoyment from life.

The veteran reported a number of traumatic experiences during 
his military service and in Vietnam.  The veteran described 
one incident where he was driving on a country road outside 
of Da Nang and two figures crossed the road in front of him 
and fired shots at him; the veteran shot back and killed 
them.  This incident greatly distressed the veteran.  
Presently, the veteran reported symptoms consistent with 
PTSD, including survival guilt; recurrent nightmares; 
avoidance of stimuli that remind him of Vietnam; experiencing 
increased physiological and psychological distress in 
response to such stimuli; increased startle responses; 
avoidance of close emotional involvement or feelings of 
tenderness towards others; social isolation, except for while 
at work; increased feelings of distress; suspiciousness; 
increased irritability and explosiveness of temper; and 
chronic sleep problems.  The veteran was diagnosed with 
moderate to severe PTSD.  The examiner noted the veteran had 
significant psychological problems, and that his childhood 
experiences and resulting lack of a strong positive self-
image probably made him increasingly vulnerable to 
abreactions to the military and to his war zone experiences.  
The examiner added that it was difficult to try and 
dissociate many of the effects of one versus the other.

Records show that the veteran participated in VA outpatient 
therapy sessions in 1996 and 1997.  He reported having almost 
overwhelming anxiety and increased depression.

A January 1998 RO rating decision granted service connection 
for PTSD, and assigned a 30 percent evaluation under 
diagnostic code 9411, effective from January 1993.

VA clinical notes in September 1998 show that the veteran 
brought in a written account of how he had been doing.  He 
related how Vietnam was constantly with him, and how he was 
constantly experiencing flashbacks, nightmares, and intrusive 
thoughts.  He felt angry, sad, anxious, and enraged, and 
complained about Vietnam occupying every minute of his life.  
He reported that he was isolated, and that he had set up his 
home like a bunker and did not like dealing with others.  He 
felt depressed, hypervigilant, fearful, and apprehensive; he 
wondered if he would ever be happy.  He felt everyone was a 
threat to him, and he did not trust anyone.  He was bothered 
by guilt for actions in Vietnam.  He reported compliance with 
medication.  Mental status examination revealed a casual 
dressed male in no acute distress; he was alert, oriented, 
and cooperative.  He had severe hearing impairment, thus 
communicating through written expression.  He was depressed, 
and not overtly psychotic.  Automatic judgment and insight 
were intact.  The veteran was diagnosed with PTSD and major 
depression, recurrent.  The physician noted that the veteran 
was totally disabled due to his psychiatric illness.

A February 1999 statement from a VA physician reflects that 
the veteran has been undergoing psychiatric care since 
September 1992 and has core symptoms of PTSD.  The physician 
noted that the veteran's treatment consisted of supportive 
therapy, as the veteran was emotionally not capable of 
anything more intense.  The veteran's condition was chronic 
and his prognosis remained guarded.  The physician noted that 
the veteran's condition was fairly stable until recently, but 
that his hearing loss had further isolated him and made it 
impossible for the veteran to communicate or comprehend his 
surroundings.  The physician noted that, besides medical 
appointments, the veteran remained confined to his home or 
his job site that he described as his "compound."  While the 
veteran currently worked, the physician noted that it was 
questionable as to how long he would be able to do so, given 
the recent increase in the severity of his psychiatric 
illness.

A service department letter dated in May 1999 reflects that 
the veteran was issued a Combat Action Ribbon for his service 
in Vietnam.

The veteran underwent a VA examination in May 1999.  He 
reported being socially isolated, having no friends, and 
avoiding others.  He reported living in a "bunker", a trailer 
where he had covered the windows.  The veteran continued to 
complain of depression, anxiety, and sleep disturbance.  He 
reported being employed part-time as a coach and janitor.  He 
reported chronic dysphoria; feelings of worthlessness; 
survivor guilt; recurrent nightmares almost every night; 
daily intrusive thoughts, despite efforts to avoid thinking 
about or talking about the trauma; increased physiological 
and psychological distress in response to stimuli; 
hypervigilance; and social isolation.

Upon examination, the veteran was well groomed and well 
nourished; he was cooperative and oriented with no evidence 
of gross cognitive dysfunction.  He was visibly anxious 
throughout the interview and scratched himself due to hives.  
He indicated that he slept one hour per night and was 
awakened by nightmares.  He reported hyper-reactivity and 
trouble concentrating.  The veteran reported that his 
psychological problems had increased due to his hearing loss.  
The veteran reported being more hypervigilant and anxious.  
The diagnosis on Axis I was PTSD.  A GAF (Global Assessment 
of Functioning) score of 43 was assigned, indicative of 
serious impairment in social and occupational functioning.  
American Psychiatric Association: DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM 
IV); 38 C.F.R. §§ 4.125, 4.130.  The examiner also noted that 
the GAF score of 43 was based upon the veteran's severe 
social dysfunction and his marginal employment situation.  
The examiner noted that the veteran reported an increase in 
PTSD symptoms and anxiety over the past two years, and that a 
VA physician had also noted the increase in severity of 
symptoms related-at least in part-to the veteran's severe 
hearing loss.

A report of VA examination in September 1999 noted the 
examiner's opinion that the veteran was unemployable in a job 
requiring association or interaction with other employees 
based upon his mental health (PTSD).

A January 2000 RO rating decision increased the evaluation 
for PTSD from 30 percent to 50 percent, effective from 
January 1993; this rating decision also increased the 
evaluation for PTSD from 50 percent to 70 percent, effective 
from February 1999.

Statements of the veteran in the claims folder are to the 
effect that he could not distract himself from the Vietnam 
war and atrocities experienced, as they played over and over 
in his head all the time-seven days a week, 24 hours a day.  
The veteran also stated that he stayed in his bunker where he 
worked for 20 years doing janitorial work and making minimum 
wage with no benefits, despite having a college degree.

B.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Here, the RO has met its duty to assist the veteran in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

By virtue of the Statement of the Case and the Supplemental 
Statement of the Case issued during the pendency of the 
appeal, the veteran and his attorney were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the veteran, 
in fact, it appears that all evidence identified by the 
veteran relative to this claim has been obtained and 
associated with the claims folder.  Service medical records 
were obtained and associated with the claims folder.  Social 
Security Administration records of earnings were obtained.  
Multiple VA examinations were conducted and opinions noted.  
Therefore, the Board finds that all facts that are relevant 
to this issue have been properly developed and that no 
further action is required in order to comply with VA's duty 
to assist.  See 38 U.S.C.A. § 5103A (West Supp. 2001).

The veteran's representative has had an opportunity to 
present argument to the Board subsequent to the adoption of 
the VCAA and the requirements of the Act have been complied 
with.  The implementing regulations are meant to define terms 
used in the Act, and provide guidance for carrying out the 
requirements of the Act.  The regulations, with the exception 
of development in the case of attempts to reopen finally 
denied claims made after August 21, 2001, are not meant to 
bestow any new rights.  66 Fed. Reg. 45,629 (Aug. 29 2001).  
Thus as to the non-final claims, the veteran is not 
prejudiced by the Board's initial application of the 
regulations to those claims.  Since the veteran's claims to 
reopen were made prior to August 21, 2001, and because the 
Board finds, as explained below, that the veteran has 
submitted new and material evidence to reopen his claims; he 
is not prejudiced by the Board's initial application of the 
new regulations to the claims to reopen.

C.  Legal Analysis

(1)  PTSD

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, the Court held in Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that "[c]ompensation for 
service-connected injury is limited to those claims which 
show present disability" and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, as in 
this case, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

A review of the record shows that service connection has been 
granted for PTSD, and that a 50 percent evaluation has been 
assigned under Diagnostic Code 9411 as of the effective date 
of the claim in January 1993, and that a 70 percent 
evaluation has been assigned since February 1999.  That 
diagnostic code provided the following rating criteria:

A 50 percent rating requires that the ability to establish or 
maintain effective or favorable relationships with people be 
considerably impaired and that reliability, flexibility, and 
efficiency levels be so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
A 70 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain and retain 
employment.

A 100 percent evaluation requires that attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community and there be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior.  The veteran must be demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).

The regulations for evaluation of mental disorders were 
revised, effective November 7, 1996.  61 Fed. Reg. 52695- 
52702 (Oct. 8, 1996).  When regulations are changed during 
the course of the veteran's appeal, the criteria that are to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9400, effective 
November 7, 1996, PTSD is rated as follows:

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.-50 percent

In this case, the evidence shows that the veteran has been 
attending therapy sessions for PTSD for several years.  A 
report of the January 1995 examination reflects few abnormal 
clinical findings and moderate-to-severe symptomatology 
attributed to PTSD.  The examiner noted the veteran had 
significant psychological problems, and was vulnerable to 
abreactions to the military and to his war zone experiences.  
The evidence of record reflects that the veteran meets the 
criteria for PTSD in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).
 
Recent medical evidence reflects that the veteran is still 
troubled with nightmares and intrusive thoughts daily, and 
has severe social dysfunction. The medical evidence of record 
shows a GAF score of 43, reflective of serious or major 
impairment (e.g., unable to keep a job, no friends).  The 
Board also notes that the veteran has severe hearing 
impairment, in addition to his PTSD symptomatology.

The record also reflects that, after discharge from service, 
the veteran worked for several years on a part-time basis 
primarily as a janitor and also as a coach.  Recent evidence 
shows that, other than for medical appointments, the veteran 
has confined himself to his home or his job site, and is 
virtually isolated from the community.  Examiners have 
questioned the veteran's ability to work much longer.  
Likewise, the veteran has reported an increase in PTSD 
symptomatology over the past couple of years.  

A VA physician also noted an increase in severity that was 
associated, in part, with a severe hearing loss.  In fact, 
the VA physician noted that the veteran's hearing loss had 
further isolated him and made it impossible for the veteran 
to communicate or comprehend his surroundings.  One VA 
examiner found the veteran to be totally disabled due to his 
psychiatric illness; another VA examiner noted that the 
veteran was unemployable in a job requiring association or 
interaction with other employees, as a result of his PTSD.  
While the evidence reveals that veteran has continued working 
in some capacity, the Board finds that his employment to date 
has been marginal.

The Board finds that the evidence of record is in equipoise 
as to the current severity of the service-connected PTSD 
under either the old or new regulations.  Accordingly, giving 
the veteran the benefit of the doubt, a schedular rating of 
100 percent is granted.  38 U.S.C.A. § 5107 (West Supp. 
2001).  There is no evidence in the record that the veteran's 
PTSD presents exceptional or unusual circumstances to warrant 
referral of the case to the RO to consider the assignment of 
a rating on an extraschedular basis.  38 C.F.R. 
§§ 3.321(b)(1).  Such circumstances are neither alleged nor 
shown.

The Board must now consider whether a "staged" rating is 
indicated.  The veteran was first found to be totally 
disabled due to his psychiatric illness when treated on 
September 1, 1998, as noted in VA clinical records.   Prior 
to that time, the evidence reflects symptomatology of 
overwhelming anxiety and increased depression, resulting in 
considerable industrial impairment. 

The evidence as a whole does not show that symptoms of the 
veteran's PTSD were so severe as to warrant a 70 percent 
evaluation under either the old or new criteria.  These 
symptoms were not reported:  suicidal ideation, obsessional 
rituals, illogical or obscure speech, near-continuous panic 
or depression, spatial disorientation, failure of hygiene and 
grooming.  As such, the Board finds that no more than a 50 
percent rating is warranted for PTSD under either the old or 
new criteria prior to September 1, 1998.    

The Board concludes that PTSD has warranted a 100 percent 
rating since September 1, 1998, and a 50 percent rating prior 
to that date.  Fenderson v. West, 12 Vet. App. 119 (1999).


(2) Total Rating Based on Individual Unemployability Prior to 
September 1, 1998

The veteran contends that he is totally disabled due to his 
service-connected disabilities.

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Total disability 
may/may not be permanent, and total ratings will not be 
assigned, generally, for temporary exacerbations or acute 
infectious diseases-except where specifically prescribed by 
the VA's rating schedule.  38 C.F.R. § 3.340; see also 
Fluharty v. Derwinski, 2 Vet. App. 409, 411 (1992); Hatlestad 
v. Derwinski, 1 Vet. App. 164, 165 (1991).

Total disability ratings are authorized for any disability-
or combination of disabilities-for which the rating schedule 
prescribes a 100 disability evaluation, or, with less 
disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total (i.e., less than 100 
percent), a total disability rating for compensation purposes 
also may be assigned when the disabled person is unable to 
secure or follow a substantially gainful occupation without 
regard to advancing age as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combine rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19 (2001).  

In exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a total rating 
may be assigned nonetheless-on an extra-schedular basis-
upon a showing that he/she is unable to obtain or retain 
substantially gainful employment.  38 C.F.R. §§ 3.321(b)(2), 
4.16(b).

In this case, prior to September 1, 1998, the following 
ratings were in effect for service-connected disabilities:  
PTSD, 50 percent; tinnitus, 10 percent; hearing loss of the 
left ear, noncompensable; and hemorrhoids, noncompensable.  
The combined rating for the service-connected disabilities 
was 60 percent, which does not make him eligible for a total 
compensation rating based on unemployability.  38 C.F.R. 
§ 4.16(a).  Nevertheless, the veteran would be entitled to a 
total rating, on an extra-schedular basis, upon a showing 
that he was unable to obtain or retain substantially gainful 
employment prior to September 1, 1998.  See 38 C.F.R. §§ 
3.321(b)(2), 4.16(b).

The Court has held that a substantially gainful occupation is 
one that provides annual income that exceeds the poverty 
threshold for one person, irrespective of the number of hours 
or days that the veteran actually works, and that such 
employment constitutes, as a matter of law, a substantially 
gainful occupation.  Faust v. West, 13 Vet. App. 342, 356 
(2000).

The record shows that the veteran has a college degree and 
work experience as a director and strength coach in 1995, 
although he worked part-time.  Social Security records show 
that the veteran earned between $10,000 and $11,000 yearly 
from 1993 through 1997-i.e., more than the average poverty 
threshold per year for one person.  See, e.g., 65 Fed. Reg. 
79160 (2000) (weighted average poverty threshold for one 
person for 1999 is $8,501).  The overall evidence does not 
show that the veteran was unemployable prior to September 1, 
1998, due solely to his service-connected disabilities.  

While VA outpatient treatment records show complaints of 
overwhelming anxiety and increased depression in 1996 and 
1997, there is no competent evidence of record reflecting 
that the veteran's service-connected disabilities rendered 
him unable to secure or follow a substantially gainful 
occupation prior to September 1, 1998.  

After consideration of all the evidence, the Board finds that 
the veteran's service-connected disabilities did not preclude 
him from maintaining substantially gainful employment prior 
to September 1, 1998.  Hence, a total rating for compensation 
purposes based on unemployability is not warranted.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107 (West Supp. 2001).


II.  Whether New and Material Evidence has been Submitted
to Reopen the Claims for Service Connection for Urticaria,
and Service Connection for Reduced Visual Acuity

A.  Factual Background

(1)  Urticaria

Service medical records at the time of the veteran's 
enlistment examination in January 1962 show normal skin.  
Upon reexamination in March 1962, it was noted that the 
veteran was allergic to sulfa drugs.

Service medical records in May 1964 show that the veteran 
reported a rash on his left leg and itching of his lower 
extremities.

Service medical records show that in February 1965 the 
veteran reported a rash on his chest.  The examiner noted 
ringworm.  In September 1965, the veteran complained of a 
recurrence of ringworm and an outbreak of hives.

Service medical records at the time of the veteran's 
discharge examination in September 1966 show normal skin.

The evidence of record at the time of the June 1994 RO rating 
decision consisted primarily of service medical records; an 
October 1969 statement by a private physician, strongly 
suggesting that the veteran's urticaria was secondary to a 
chronic tension state; a report of VA examination in July 
1980, showing a diagnosis of chronic urticaria from history; 
a May 1984 medical statement, indicating that the veteran's 
urticaria dated back several years; a December 1988 medical 
statement, indicating that the veteran was treated for 
urticaria in March 1982; a December 1988 statement by a 
dermatologist, indicating that the veteran was treated for 
urticaria in April 1984; a December 1988 statement by the 
veteran's treating physician, indicating that the veteran had 
some anxiety associated with the urticaria; outpatient 
treatment records for a recurring rash on several occasions 
from 1969 through 1972; clinical records in June 1988, 
showing the veteran reported having a skin rash since 1963; 
medical treatment records in August 1988, showing treatment 
for chronic urticaria and noting no evidence of chloracne; 
medical records showing treatment for urticaria and a biopsy 
conducted in April 1989; outpatient treatment records for 
chronic urticaria in 1989 and 1990; and a listing by the 
veteran of occasions where he was exposed to chemical agents.

Evidence submitted since the June 1994 RO rating decision 
includes 
copies of service medical records; copies of physicians' 
statements; VA clinical notes in April 1999, reflecting 
complaints of hives and anxiety; an April 1999 medical 
opinion by the veteran's treating physician, indicating that 
the veteran's chronic severe urticaria was related to his 
service-connected chronic severe PTSD; a report of VA 
psychiatric examination in May 1999, noting that the veteran 
was visibly anxious throughout the interview and scratched 
himself due to hives; a report of VA skin disease examination 
in May 1999, showing an assessment of chronic urticaria, 
idiopathic, possibly secondary to chronic stress; VA clinical 
notes in May 1999, showing an assessment of chronic 
urticaria, anxiety related; statements by the veteran in May 
1999 to the effect that he had been getting hives on a daily 
basis with outbreaks from four-to-six times a day, and 
photographs of the veteran's skin condition; statements by 
acquaintances of the veteran submitted in August 1999, 
indicating that they had seen the veteran on a regular basis 
for several years and had observed the hives and scratching; 
a report of VA general medical examination in September 1999, 
noting that the veteran was anxious and intermittently crying 
and scratching himself; a June 2000 medical opinion by the 
veteran's treating physician, indicating that the veteran's 
urticaria was worsened by his severe PTSD.

Other evidence included VA clinical notes showing treatment 
for urticaria in October 2000; and statements from the 
veteran's family members indicating that the veteran did not 
have a skin disorder prior to military service, and that he 
broke out in hives all over his body within a few days of 
returning home from Vietnam.


(2)  Reduced Visual Acuity

Service medical records at the time of the veteran's 
enlistment examination in January 1962 note minimally 
substandard vision.  Records show that his distant vision in 
each eye was 20/30, corrected to 20/20 with glasses.
 
Service medical records in October 1962 show that the 
veteran's defective vision in the right eye was 20/70, 
corrected to 20/30 with pinhole, which was not considered 
disabling.

Service medical records at the time of the veteran's 
discharge examination in September 1966 show a one-inch scar 
below the veteran's left eye, and note defective vision of 
20/200 in both eyes.  Records show that the refraction in 
both eyes was corrected to 20/20 by lens.

The evidence of record at the time of the August 1980 RO 
rating decision consisted primarily of service medical 
records, and VA clinical records that showed an assessment of 
angle recession glaucoma of the right eye in July 1980.

Evidence submitted since the August 1980 RO rating decision 
includes VA clinical records, showing an impression of 
glaucoma of the right eye in July 1988; copies received in 
July 1991 of the veteran's enlistment examination for the 
national guard in 1956 and re-examination in 1959, showing 
that the veteran's distant vision in each eye was 20/20; a 
May 1995 statement by one of the veteran's treating 
physicians, indicating that the veteran had a history of 
trauma to the right eye in July 1979, and that he developed 
glaucoma shortly thereafter; a September 1996 statement by 
one of the veteran's treating physician, indicating that 
there seemed to be a rapid loss over a short period of time 
in the veteran's uncorrected visual acuity in service; VA 
progress notes, showing that the intraocular pressure of the 
veteran's eyes was stable in November 1996; a November 1997 
statement by one of the veteran's treating physicians, 
indicating that the veteran was on treatment for open angle 
glaucoma; correspondence from the Department of the Navy, 
dated in May 1999, to the effect that the veteran was 
entitled to the Combat Action Ribbon and other awards for his 
service in Vietnam; and statements of the veteran to the 
effect that his eyes were constantly bombarded with wind-
blown dust and sand in Vietnam, causing irritation.

In his substantive appeal dated in May 1998, the veteran 
described one particular incident in service where he was 
subjected to acoustic trauma and blast injury from cannon 
fire and mortar fire, sending him flying across the ground 
and causing him to lose eyesight for some time.  The veteran 
reported feeling that sand was in his eyes, and he blinked 
several times; although he could then see, everything was 
blurred.  The veteran then poured water on his eyes, which 
helped him to see better; his eyesight was still blurred, and 
his eyes were burning from the impact of the sand.  The 
veteran reported that his eyesight, following this incident, 
became worse.

B.  Legal Analysis

An unappealed rating decision is final with the exception 
that a veteran may later reopen a claim if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.156(a).  The question now presented is whether new and 
material evidence has been submitted since the RO's adverse 
1980 and 1994 decisions-denying service connection for 
glaucoma, eye injury, and refractive error, and denying 
service connection for urticaria-to permit reopening of the 
claims.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1993); 
Glynn v. Brown, 6 Vet. App. 523, 528-29 (1994); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

In considering whether the claims may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claims is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claims are deemed to have been reopened and they must be 
evaluated on the basis of all of the evidence of record, 
both new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (2001) (effective as to claims to reopen 
submitted prior to August 21, 2001).

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  There is no requirement, however, 
that such evidence, when viewed in the context of all of the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

(1)  Urticaria 

Prior to the 1994 RO rating decision, the medical evidence 
was lacking to support the conclusion that the veteran's 
chronic urticaria was of service origin or was associated 
with herbicide exposure in service, and there was no other 
basis to support an award of service connection.  The 
evidence added to the record after the 1994 RO rating 
decision includes copies of service medical records and 
copies of physicians' statements.  This evidence is 
duplicative of evidence already of record and is not new.  
Other evidence added to the record includes medical opinions 
to the effect that the veteran's chronic urticaria was 
anxiety-related and was associated with his service-connected 
PTSD, and was made worse by his service-connected PTSD; and 
records showing a continuity of symptomatology and treatment 
for urticaria.  This evidence shows a nexus to a service-
connected disability, and is relevant to the veteran's claim. 
This evidence by itself contributes a more complete picture 
to his claim and is so significant that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for urticaria.  38 C.F.R. § 3.156(a).  Hence, the 
evidence is "new and material."

As new and material evidence has been submitted since the 
June 1994 RO rating decision, the application to reopen the 
claim for service connection for urticaria is granted.

(2)  Reduced Visual Acuity

Prior to the 1980 RO rating decision, the medical evidence 
showed that the veteran's defective vision pre-existed 
military service and there was no evidence of aggravation in 
service.  The evidence added to the record after the 1980 RO 
rating decision includes statements of the veteran describing 
an incident of temporary loss of vision and irritation of the 
eyes during combat, and a statement from his treating 
physician to the effect that there was a rapid loss of visual 
acuity in service. This evidence tends to show an increase in 
severity of a pre-existing condition in service, and is 
relevant to the veteran's claim. This evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
reduced visual acuity.  38 C.F.R. § 3.156(a).  Hence, the 
evidence is "new and material."

As new and material evidence has been submitted since the 
August 1980 RO rating decision, the application to reopen the 
claim for service connection for reduced visual acuity is 
granted.

III.  Entitlement to Service Connection for Urticaria

A.  Factual Background

As noted above, service medical records show an incident of 
rash involving the veteran's lower extremities in 1964 and 
the breaking out of hives in 1965.  Service medical records 
at the time of the veteran's discharge examination in 1966 
show normal skin.

A January 1998 RO rating decision granted service connection 
for PTSD, effective from the date of claim in January 1993.

Post-service medical records show a diagnosis of urticaria 
beginning in 1969 as secondary to a chronic tension state.

VA clinical notes dated in April 1999 show complaints of 
hives and anxiety.

A statement by the veteran's treating physician in April 1999 
notes that service medical records and post-service medical 
records were reviewed, and reflected the onset of symptoms in 
1963.  The treating physician noted that the veteran's hives 
were exacerbated with stress and anxiety.  It was the opinion 
of the treating physician that the veteran's chronic severe 
urticaria was related to the veteran's service-connected 
chronic severe PTSD.

A report of VA psychiatric examination in May 1999 notes that 
the veteran was visibly anxious throughout the interview and 
scratched himself due to hives.

A report of VA skin disease examination in May 1999 shows an 
assessment of chronic urticaria, idiopathic, possibly 
secondary to chronic stress.

VA clinical notes dated in May 1999 show an assessment of 
chronic urticaria, anxiety-related.

A report of VA general medical examination in September 1999 
notes that the veteran was anxious and scratching himself.

A statement by the veteran's treating physician in June 2000 
notes that service medical records and post-service medical 
records were reviewed, and that these records reflect the 
urticaria as being anxiety-related.  The treating physician 
noted that the veteran continued to undergo treatment for 
PTSD.  It was the opinion of the treating physician that the 
veteran's urticaria was worsened by his service-connected 
severe PTSD.

Statements of the veteran in the claims folder are to the 
effect that he gets hives on a daily basis with outbreaks 
from four-to-six times a day.

B.  Legal Analysis

The veteran contends that his urticaria is made worse by his 
service-connected PTSD and anxiety. 

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2001).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (hereinafter, the Court) 
has held that when aggravation of a non-service-connected 
disability is proximately due to or the result of a service-
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that, under Allen supra, the veteran need not 
show that his urticaria arose during service, he need only 
show that urticaria was aggravated or proximately due to his 
service-connected PTSD.  Here, the Board finds that the 
evidence does not show that the service-connected PTSD, per 
se, directly caused the veteran's urticaria.  An opinion by 
the veteran's treating physician was to the effect that the 
veteran's urticaria was worsened by his severe PTSD.  Other 
medical records note that the veteran's urticaria was 
anxiety-related, and that his hives were exacerbated by 
stress and anxiety.  The Board finds these medical statements 
credible for purposes of demonstrating aggravation.

While the veteran has stated that the stress he was under 
while training in the jungles of Panama in service is what 
initially caused his skin condition, his statement alone is 
not sufficient to support a claim for service connection of a 
disability based on medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The determination of service incurrence must, in this case, 
be based on the entire record.  The veteran was first 
diagnosed with urticaria post-service in 1969.  The Board 
notes that there is an abundance of medical evidence in the 
claims folder that the veteran's urticaria is anxiety-
related; there is no evidence to the contrary.  The evidence 
also reflects implicitly, rather than explicitly, that as the 
veteran's PTSD symptomatology, including anxiety, had 
increased in severity over the years, so did his chronic 
urticaria. 

Having considered all the evidence, the Board finds that it 
is at least in equipoise as to whether or not the veteran's 
anxiety disorder, which cannot be disassociated from his 
service-connected PTSD, aggravated the veteran's urticaria.  
Under the circumstances, the veteran prevails as to his claim 
for service connection for urticaria with application of the 
benefit of the doubt in his favor.  38 U.S.C.A. § 5107 (West 
Supp. 2001).


ORDER

A rating in excess of 50 percent for PTSD prior to 
September 1, 1998, is denied.

A 100 percent evaluation for PTSD is granted from 
September 1, 1998, subject to the regulations applicable to 
the payment of monetary benefits.

A total rating for compensation purposes based on individual 
unemployability prior to September 1, 1998, is denied.

New and material evidence having been submitted, the claim 
for service connection for urticaria has been reopened and 
service connection is granted.

New and material evidence having been submitted, the 
application to reopen the claim for service connection for 
reduced visual acuity is granted.


REMAND

Entitlement to Service Connection for Reduced Visual Acuity

Statements of the veteran in the claims folder are to the 
effect that his eyes were constantly bombarded with wind-
blown dust and sand while serving in Vietnam, causing 
irritation.  He described one incident where he was subjected 
to acoustic trauma and blast injury from cannon fire and 
mortar fire, causing him to lose eyesight for a short time.  
He reportedly poured water on his eyes, which helped him to 
see better; his eyesight was still blurred, and his eyes were 
burning from the impact of the sand.  The veteran contends 
that his eyesight was made worse by this incident.

Whether the veteran's preexisting substandard vision 
increased in disability during service, beyond the degree 
expected of natural progress (if any) is largely a medical 
question.  The Board may not rely on its own unsubstantiated 
judgment in answering medical questions, but must support its 
medical conclusions with independent medical evidence in the 
record.  Crowe v. Brown, 7 Vet. App. 238 (1994).  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Talley v. Brown, 6 Vet. App. 72 
(1993).  The Board concludes that a medical opinion, based 
upon evidence in the claims folder, is needed from a VA 
physician prior to adjudication of this claim.  38 U.S.C.A. 
§ 5103(d).

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  Among other things, 
the Veterans Claims Assistance Act of 2000 eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107.  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should, in accordance with 
38 U.S.C.A. § 5103A(c), request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
reduced visual acuity since 1998.  The RO 
should then take all necessary steps to 
obtain copies of all records not already 
contained in the claims folder.  The RO 
should also inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under 38 U.S.C.A. 
§ 5103A(b)(2).

2.  The RO should request a VA medical 
examination in order to obtain opinions 
as to the etiology of the veteran's 
vision and whether it is related to 
service.  The physician should review the 
service medical records and post-service 
medical records and offer an opinion as 
to:

(a) Whether it is at least as likely 
as not that the reduced visual 
acuity noted in service represented 
refractive error or whether the 
reduced visual acuity was a 
manifestation of an acquired disease 
or disability. 

(b) If the reduced visual acuity in 
service was due to an acquired 
disease or injury, whether it is at 
least as likely as not that the 
veteran's "minimally" substandard 
vision noted in service increased in 
severity during service, and if so, 

(c) Whether such increase was due to 
the natural progress of the 
condition.  

(d).  The examiner should also 
describe the relationship between 
the reduced visual acuity noted in 
service and any current acquired eye 
disease including glaucoma.

The claims folder (5 volumes) should be 
made available to the examiner for 
review, and the examiner should 
acknowledge such review in the 
examination report.

3.  The RO should determine whether the 
duty to assist has been satisfied under 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), and the implementing regulations.  
If so, the RO should then review the 
veteran's claim for service connection 
for reduced visual acuity, taking into 
consideration provisions of 38 U.S.C.A. 
§§ 1153 and 1154.  If action remains 
adverse to the veteran, an appropriate 
supplemental statement of the case should 
be sent to him and his representative, 
and they should be afforded an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran is advised that the examination requested in this 
remand is deemed necessary to evaluate his claim and that his 
failure, without good cause, to report for scheduled 
examinations could result in the denial of his claim.  38 
C.F.R. § 3.655 (2001).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 


